UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1234


In re: DAREN KAREEM GADSDEN, a/k/a D,

                    Petitioner.



   On Petition for Writ of Prohibition. (1:11-cr-00302-CCB-3; 1:15-cv-01965-CCB)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daren Kareem Gadsden, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daren Kareem Gadsden, who was convicted of several bank fraud and identity

theft offenses, has filed a petition for a writ of prohibition with this court. In his petition,

Gadsden asks that this court dismiss the criminal indictment against him because he

asserts that the Government’s evidence was insufficient to support his bank fraud

convictions and, thus, the district court lacked jurisdiction over his criminal case.

Gadsden nonetheless readily admits that he has unsuccessfully raised this claim in

“several forms” before this court and in the district court.

       “[A] writ of prohibition is a drastic and extraordinary remedy which should be

granted only when the petitioner has shown his right to the writ to be clear and

indisputable and that the actions of the court were a clear abuse of discretion.” In re

Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983). In fact, a writ of prohibition should not

issue unless it “clearly appears that the inferior court is about to exceed its jurisdiction.”

Smith v. Whitney, 116 U.S. 167, 176 (1886). Because it is a drastic remedy, a writ of

prohibition should only be granted when the petitioner’s right to the requested relief is

clear and indisputable, see Vargas, 723 F.2d at 1468; see also In re Missouri, 664 F.2d

178, 180 (8th Cir. 1981), and there are no other adequate means of relief, In re Bankers

Trust Co., 775 F.2d 545, 547 (3d Cir. 1985).

       Gadsden has failed to demonstrate that he is entitled to the relief he seeks.

Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition

for a writ of prohibition. We dispense with oral argument because the facts and legal



                                               2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                PETITION DENIED




                                         3